U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 2 (Mark One) [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 29, 2008 [] Transition Report pursuant to Section 13 or 15(d) of the Exchange Act for the Transition Period from to Commission File Number: 000-52684 PROGRESSIVE TRAINING, INC. Name of Registrant as Specified in Its Charter) Delaware 32-0186005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17337 Ventura Boulevard, Suite 305 Encino, California91316 Issuer's Telephone Number:(818) 759-1876 (Address and phone number of principal executive offices) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [_]No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the issuer is a “shell company” as defined in Rule 12b-2 of the Securities Exchange Act of 1934. Yes [] No [X] The Registrant has 2,280,000 shares of Common stock, par value $.0001 per share issued and outstanding as of April 11, 2008. EXPLANATORY NOTE: We are filing this Amendment to our Form 10-Q for the quarterly period ended February 29, 2008 (the “Original Quarterly Report”) in order to revise the certifications to comply with SEC rules.Except for the revised certifications, this Form 10-Q/A has not been updated to reflect events that occurred after April 14, 2008, the filing date of the Original Quarterly Report.Accordingly, this Form 10-Q/A should be read in conjunction with the Original Quarterly Report. PART II OTHER INFORMATION ITEM 6. EXHIBITS Certification of CEO and CFOPursuant to Securities Exchange Act Rules 13a-14 and 15d-14, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of CEO and CFO Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PROGRESSIVE TRAINING, INC. (Registrant) Dated: September 7, 2010 /s/ Buddy Young Buddy Young, President, Chief Executive Officer and Chief Financial Officer
